Citation Nr: 1011382	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for radiculopathy of the 
left leg. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 2002 to June 
2004, with over one year and nine months of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, denied the Veteran's claim for 
service connection for radiculopathy of the left leg.


FINDINGS OF FACT

There medical evidence of record fails to diagnose of 
radiculopathy of the left leg.  


CONCLUSION OF LAW

The criteria for establishing service connection for 
radiculopathy of the left leg have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In an August 2004 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A March 
2006 letter also advised the Veteran of how the VA determines 
a disability rating and assigns an effective date, and the 
type of evidence which impacts such.  The case was last 
readjudicated in February 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, VA 
treatment records, a private treatment report, statements 
from the Veteran, and buddy statements.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by participating in VA 
examinations, responding to notices, and submitting evidence 
and argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and organic diseases of the 
nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran contends that he is entitled to service 
connection for radiculopathy of the left leg.  In his August 
2004 claim, he asserted entitlement to service connection for 
residuals of left hip pain with radiculopathy of the left 
leg.  In the February 2005 rating decision, the RO granted 
service connection for arthritis of the left hip with an 
evaluation of 10 percent, but denied service connection for 
radiculopathy of the left leg. 

Turning to the evidence, the service treatment records are 
negative for complaints, findings, or treatment of 
radiculopathy of the left leg.  A September 2002 physical 
therapy note indicates that the Veteran complained of 
recurring left hip pain.  An April 2004 treatment record 
shows that the Veteran was treated for a sprain of the left 
hip and hamstring.  During the June 2004 retirement 
examination, the Veteran reported a history of swollen or 
painful joints and knee trouble.  However, the service 
treatment records do not contain any diagnosis of 
radiculopathy.  

In June 2004, the Veteran was seen by a private physician for 
osteoarthritis involving the left hip.  The Veteran reported 
that after running or jogging, he has some reactive stiffness 
and post resting stiffness of his hip and he is beginning to 
have some symptoms which interfere with his ability to 
comfortably sleep.  He denied any numbness, tingling, or 
weakness of the extremity.  He stated that he has trouble 
stooping because of stiffness of the left hip and occasional 
pain.  He also said that when he stoops, his hip feels tight.  
After a physical examination and review of X-rays of the 
hips, the diagnosis was osteoarthritis of the left hip.  
There were no clinical findings with regards to 
radiculopathy.  

The Veteran was afforded a VA examination in August 2004.  
The Veteran reported a history of left leg and hip pain for 
the previous one and a half to two years.  He indicated that 
the pain does not occur with running or exercise, but mostly 
when standing up from prolonged sitting.  The Veteran is 
awakened by hip pain if he tries to sleep on the left side.  
Upon physical examination, the examiner stated that the 
extremities demonstrate normal range of motion and strength.  
Additionally, there were no dermatologic, neurologic, 
metabolic, or mental health abnormalities.  The examiner 
stated that X-ray films and a report of X-rays taken in April 
2004 and provided by the Veteran confirm that he has 
osteoarthritis in the left hip.  The diagnosis was 
osteoarthritis of the left hip, confirmed by recent X-rays.  

In October 2005, the Veteran submitted statements from two 
fellow service members in support of his claim.  They 
described how the Veteran experienced ongoing problems during 
active service with his left hip and leg pain.  During 
physical fitness training, the Veteran would have to stop 
often while running as a result of such pain.  They also said 
that he sought treatment and medication from a clinic at Camp 
Butmir in Sarajevo, Bosnia-Herzegovina, which may not have 
been well-documented. 

The Veteran was provided with another VA examination in 
January 2007, during which the claims file was available and 
reviewed.  The examiner recorded the Veteran's history, 
noting that in June 2004, he was diagnosed with arthritis in 
the left hip.  The Veteran reported that in 2002 he started 
having symptoms of numbness in the left thigh and weakness in 
the left leg.  He saw a doctor overseas during active service 
and was treated for a muscle condition with aspirin.  
Currently, he gets some left hip pain.  Occasionally, he gets 
left thigh numbness and left leg weakness.  He had X-rays of 
the back, which were normal, and X-rays of the left hip did 
show arthritis.  The Veteran reported that if he turns his 
leg a certain way when he walks, he will have impaired 
walking.  Otherwise, he is able to walk without limitations.  
He said that his doctors told him not to run, or he will have 
to have a hip replacement in six months.  He reports that 
overall, his symptoms are worse since 2004.  He does not get 
any edema in the left leg.  He stated that he has difficulty 
lifting the left leg to cut his toenails and to cross his 
legs.  He was not taking any medications at that time for his 
left leg.  He was working 36 or more hours per week as the 
mayor of Folly Beach and had not missed any work days in the 
prior year due to radiculopathy.  

Upon physical examination, the Veteran walked with a limp 
using no assistive devices.  He was mildly obese.  His left 
leg had 1+ reflex in the left knee, and 2+ in the left ankle.  
In the right leg, he has 2+ in the right knee, and 2+ in the 
right ankle.  He had no edema noted on the left leg.  Pulses 
in the left foot were 2+, and the left extremity was warm and 
pink.  The left foot had brisk capillary refill.  Sensation 
was decreased on the left thigh and normal on the remainder 
of the leg.  Strength was 5/5 in the left lower extremity.  
The impression was that the Veteran had no evidence on 
electromyography (EMG) of radiculopathy.   

The Veteran was evaluated for radiculopathy during an EMG 
consult later in January 2007.  The Veteran reported the 
onset of left thigh pain when stretching in preparation for 
and after running when he was stationed in Bosnia in 2002.  
He also noted decreased left hip range of motion.  The 
Veteran denied back pain and has never had pain below his 
knee.  The examiner noted that the Veteran had plain films 
performed privately that showed degenerative joint disease of 
the left hip.  Upon physical examination, the Veteran had 
normal muscle movement, bulk, and tone in the left lower 
extremity.  He also had normal station and gait, and strength 
was 5/5 in the left lower extremity.  There was decreased 
external rotation in the left hip.  Sensation was intact to 
light touch in the left lower extremity.  After nerve 
conduction velocity studies were performed on the left lower 
extremity, the impression was normal study.  The examiner 
concluded that there was no evidence of sensory or motor 
peripheral neuropathy or left radiculopathy on the 
examination.     

Based upon the evidence of record, the Board finds that 
service connection for radiculopathy of the left leg is not 
warranted.  The record fails to show that any current 
radiculopathy of the left leg exists.  In this regard, the 
Board notes that the Veteran's service treatment records as 
well as post-service private and VA treatment reports are 
negative for findings or treatment with respect to such.  
Additionally, during the January 2007 EMG consult in 
association with the January 2007 VA examination, there was 
no evidence found of sensory or motor peripheral neuropathy 
or left radiculopathy upon physical evaluation and testing. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.

Although the Veteran is competent to state his symptoms, he 
is not, as a layperson, qualified to render a medical 
diagnosis, as the disability at issue requires medical 
expertise to diagnose and evaluate.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence 
to testify as to symptoms but not to provide medical 
diagnosis).  Thus, as a layman the Veteran is not competent 
to provide a probative medical opinion as to whether any 
current left leg problems he may have constitute 
radiculopathy of the left leg.  In any event, the medical 
evidence of record is to the contrary.
  
In summary, the Board finds that the preponderance of the 
competent medical evidence fails to establish a current 
diagnosis of radiculopathy of the left leg.  Accordingly, 
service connection is not warranted for radiculopathy of the 
left leg. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

Service connection for radiculopathy of the left leg is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


